Case 1:18-cv-00937-CFC-MPT Document 46 Filed 03/11/19 Page 1 of 3 PageID #: 2009



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 RETAILMENOT, INC.,                             )
                                                )
                      Plaintiff,                )
                                                )
               v.                               )   C.A. No. 18-937 (CFC) (MPT)
                                                )
 HONEY SCIENCE CORP.,                           )
                                                )
                      Defendant.                )

                                   NOTICE OF SERVICE

        The undersigned hereby certifies that copies of Plaintiff RetailMeNot Inc.’s First

 Amended Identification of Accused Products and Asserted Patents were caused to be served on

 March 11, 2019, upon the following in the manner indicated:

 Kelly E. Farnan, Esquire                                           VIA ELECTRONIC MAIL
 RICHARDS, LAYTON & FINGER, P.A.
 One Rodney Square
 920 North King Street
 Wilmington, DE 19801
 Attorneys for Defendant Honey Science Corp.

 Tara D. Elliott, Esquire                                           VIA ELECTRONIC MAIL
 LATHAM & WATKINS LLP
 555 Eleventh Street, NW, Suite 1000
 Washington, DC 20004
 Attorneys for Defendant Honey Science Corp.

 Lisa K. Nguyen, Esquire                                            VIA ELECTRONIC MAIL
 LATHAM & WATKINS LLP
 140 Scott Drive
 Menlo Park, CA 94025
 Attorneys for Defendant Honey Science Corp.

 Robert Steinberg, Esquire                                          VIA ELECTRONIC MAIL
 LATHAM & WATKINS LLP
 10250 Constellation Blvd., Suite 1100
 Los Angeles, CA 90067
 Attorneys for Defendant Honey Science Corp.
Case 1:18-cv-00937-CFC-MPT Document 46 Filed 03/11/19 Page 2 of 3 PageID #: 2010




                                           MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                           /s/ Jeremy A. Tigan

                                           Jack B. Blumenfeld (#1014)
 OF COUNSEL:                               Jeremy A. Tigan (#5239)
                                           1201 North Market Street
 Robert A. Appleby                         P.O. Box 1347
 Jeanne M. Heffernan P.C.                  Wilmington, DE 19899
 Jon R. Carter                             (302) 658-9200
 KIRKLAND & ELLIS LLP                      jblumenfeld@mnat.com
 601 Lexington Avenue                      jtigan@mnat.com
 New York, NY 10022-4611
 (212) 446-4800                            Attorneys for Plaintiff

 March 11, 2019




                                       2
Case 1:18-cv-00937-CFC-MPT Document 46 Filed 03/11/19 Page 3 of 3 PageID #: 2011



                                CERTIFICATE OF SERVICE

        I hereby certify that on March 11, 2019, I caused the foregoing to be electronically filed

 with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

 registered participants.

        I further certify that I caused copies of the foregoing document to be served on March 11,

 2019 upon the following in the manner indicated:

 Kelly E. Farnan, Esquire                                               VIA ELECTRONIC MAIL
 RICHARDS, LAYTON & FINGER, P.A.
 One Rodney Square
 920 North King Street
 Wilmington, DE 19801
 Attorneys for Defendant Honey Science Corp.

 Tara D. Elliott, Esquire                                               VIA ELECTRONIC MAIL
 LATHAM & WATKINS LLP
 555 Eleventh Street, NW, Suite 1000
 Washington, DC 20004
 Attorneys for Defendant Honey Science Corp.

 Lisa K. Nguyen, Esquire                                                VIA ELECTRONIC MAIL
 LATHAM & WATKINS LLP
 140 Scott Drive
 Menlo Park, CA 94025
 Attorneys for Defendant Honey Science Corp.

 Robert Steinberg, Esquire                                              VIA ELECTRONIC MAIL
 LATHAM & WATKINS LLP
 10250 Constellation Blvd., Suite 1100
 Los Angeles, CA 90067
 Attorneys for Defendant Honey Science Corp.



                                             /s/ Jeremy A. Tigan

                                             Jeremy A. Tigan (#5239)
